DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is in response to the amendments filed on 05/24/2022.
Applicant’s amendments filed 05/24/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 2, 8, and 10-12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 8-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 6,649,539 to Casey.
With respect to claim 8, Casey discloses a bipolar transistor (e.g., NPN bipolar transistor) (Casey, Figs. 2, 13, Col. 1, lines 4-10; Col. 2, lines 57-67; Cols. 3-4), comprising:
       a semiconductor substrate (e.g., a silicon substrate including a doped base region 3 in Fig. 2 or 13 in Fig. 13) (Casey, Figs. 2, 13, Col. 2, lines 57-67; Col. 3, lines 40-49) having a first surface (e.g., an upper surface 1) and a first doping region (e.g., a base region 3/13) in the semiconductor substrate;
       a first insulating layer (e.g., an oxide layer 6 in Fig. 2 or Fig. 13) (Casey, Figs. 2, 13, Col. 2, lines 57-67; Col. 3, lines 40-49) on the first surface (e.g., the upper surface) of the semiconductor substrate, the first insulating28Infineon Ref: No. 2010P50717 USO2 MBH Ref. No. 1012-2855layer having a first opening (e.g., a contact hole to expose the base contact region) (Casey, Figs. 2, 13, Col. 3, lines 1-6; Col. 4, lines 40-45) arranged above the first doping region (e.g., the base contact region);
       a mask layer (e.g., polysilicon layer 10 in Fig. 2 or 20 in Fig. 13) (Casey, Figs. 2, 13, Col. 3, lines 1-6; Col. 4, lines 28-45) comprising silicon, the mask layer being fully laterally planar, the mask layer (e.g., 10/20) arranged on the first insulating layer (e.g., the oxide layer 6 in Fig. 2) and having a first opening (e.g., a contact hole), the first opening (e.g., the through hole on polysilicon layer 10/20 is registered with the through hole on the oxide layer 6) (Casey, Figs. 2, 13, Col. 3, lines 1-6; Col. 4, lines 40-45) in the first insulating layer (e.g., 6) and the first opening in the mask layer (e.g., 10/20) being laterally centered with respect to the first doping region (e.g., the base contact region);
       a second insulating layer (e.g., 29 in Fig. 13) (Casey, Figs. 2, 13, Col. 4, lines 25-27) on the mask layer (e.g., 20 in Fig. 13) and having a first opening above the first opening of the mask layer (e.g., 20);
       a first contact element (e.g., a base contact metal 8 in Fig. 2 or 39 in Fig. 13) (Casey, Figs. 2, 13, Col. 3, lines 6-15; Col. 4, lines 46-50) completely filling the first opening of the second insulating layer (29), the first opening of the mask layer (10/20) and the first opening of the first insulating layer (e.g., the oxide layer 6), the first contact element electrically connecting the first doping region (e.g., the base contact) with the mask layer (e.g., 10/20); and
       a metallization layer (e.g., contact 39 including a metal layer on the contact plug in the openings of the polysilicon layer and the oxide layers) (Casey, Fig. 13, Col. 4, lines 46-50) formed on the second insulating layer (29) and on the first contact element.  
Regarding Claim 9, Casey discloses the bipolar transistor of claim 8. Further, Casey discloses the bipolar transistor, wherein the first opening of the second insulating layer (e.g., 29) (Casey, Fig. 13, Col. 4, lines 25-27) has a larger lateral width than the first opening of the mask layer (e.g., 20).
Regarding Claim 10, Casey discloses the bipolar transistor of claim 9. Further, Casey discloses the bipolar transistor, wherein the first opening (Casey, Figs. 12-13, Col. 4, lines 25-27) of the first insulating layer (e.g., the oxide layer) has a same lateral width as the first opening of the mask layer (e.g., 20).
Regarding Claim 11, Casey discloses the bipolar transistor of claim 9. Further, Casey discloses the bipolar transistor, wherein the mask layer (e.g., 20) (Casey, Fig. 13, Col. 4, lines 25-27) comprises a lateral surface that is opposite from the first surface of the semiconductor substrate, wherein the second insulating layer (29) is formed directly on a first portion of the lateral surface, and wherein a second portion of the lateral surface of the mask layer (20) laterally extends out from underneath the second insulating layer (29).
Regarding Claim 12, Casey discloses the bipolar transistor of claim 11. Further, Casey discloses the bipolar transistor, wherein the first opening of the first insulating layer (e.g., the oxide layer) (Casey, Fig. 13, Col. 4, lines 25-27) and the first opening of the mask layer (e.g., 20) collectively form a single width opening that extends from the first surface of the semiconductor substrate to the lateral surface of the mask layer, and wherein the first contact element (e.g., 39) (Casey, Fig. 13, Col. 4, lines 46-50) completely fills the single width opening.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0287754 to van Vonno in view of Casey (US Patent No. 6,649,539) and Mastroianni (US Patent No. 4,830,973).
With respect to claim 1, van Vonno discloses an integrated circuit (e.g., including NPN and PNP bipolar transistors) (van Vonno, Fig. 8, ¶0001, ¶0011-¶0014, ¶0029-¶0031), comprising:
       a semiconductor substrate (e.g., the substrate including two N-regions 10 and P-region 12) (van Vonno, Fig. 8, ¶0026), the semiconductor substrate having a first surface (e.g., an upper surface of the N-region 10 and P-region 12) (van Vonno, Fig. 8, ¶0027);
       a first doping region (e.g., an emitter region 32) in the semiconductor substrate;
       a second doping region (e.g., an emitter region 34) in the semiconductor substrate, the first doping region (e.g., an emitter region 32) and the second doping region (e.g., an emitter region 32) being laterally spaced apart from each other;
       a first insulating layer (e.g., 20) (van Vonno, Fig. 8, ¶0027-¶0028) on the first surface (e.g., the upper surface) of the semiconductor substrate, the first insulating28Infineon Ref: No. 2010P50717 USO2 MBH Ref. No. 1012-2855layer (e.g., 20) having a first opening (e.g., 63) (van Vonno, Fig. 8, ¶0030) arranged above the first doping region (e.g., 32) and a second opening (e.g., 65) arranged above the second doping region (e.g., 34);
       a polysilicon layer (e.g., field plate 50/52 comprised of polycrystalline silicon juxtaposed over the emitter 32/34) (van Vonno, Fig. 8, ¶0029) on the first insulating layer (20), the polysilicon layer having a first opening (e.g., 56) and a second opening (e.g., 58), the first opening (e.g., 56) (van Vonno, Fig. 8, ¶0029) of the polysilicon layer (50/52) being arranged above the first opening (63) of the first insulating layer (20) and the second opening (58) of the polysilicon layer (50/52) being arranged above the second opening (65) of the first insulating layer (20);
       a second insulating layer (e.g., 60) (van Vonno, Fig. 8, ¶0030) on the polysilicon layer (e.g., 50/52) and having a first opening (e.g., 62) and a second opening (e.g., 64), the first opening (62) of the second insulating layer (60) arranged above the first opening (e.g., 56) of the polysilicon layer (50/52), and the second opening (64) of the second insulating layer (60) arranged above the second opening (58) of the polysilicon layer (50/52);
       a first contact element (e.g., a contact 72 including a contact plug in the openings 62, 56, and 63) (van Vonno, Fig. 8, ¶0031, ¶0020) disposed in the first opening (63) of the first insulating layer (20), the first opening (56) of the polysilicon layer (50/52) and the first opening (62) of the second insulating layer (60), the first contact element (72) being in electrical contact with the first doping region (e.g., 32) and the polysilicon layer (50); and
       a second contact element (e.g., a contact 74 including a contact plug in the openings 64, 58, and 65) (van Vonno, Fig. 8, ¶0031, ¶0020) disposed in the second opening (65) of the first insulating layer (20), the second opening (58) of the polysilicon layer (50/52) and the second opening (64) of the second insulating layer (60), the second contact element (74) being in electrical contact with the second doping region (e.g., 34) and the polysilicon layer (52), the polysilicon layer (50/52) electrically connected to the first contact element (72) and the second contact element (74).  
Further, van Vonno does not specifically disclose that (1) the polysilicon layer being fully laterally planar; (2) the polysilicon layer electrically connects the first contact element with the second contact element.
Regarding (1), Casey teaches a bipolar transistor (Casey, Figs. 2, 13, Col. 1, lines 4-10; Col. 2, lines 57-67; Cols. 3-4) comprising a contact (39) to the base contact region (36) and a contact to the emitter (40), a polysilicon layer (20) on the first insulating layer, and the second insulating layer (29) on the polysilicon layer (20), wherein the polysilicon layer (20) being fully laterally planar for the base contact (39), and an opening in the polysilicon layer (20) such that the contact element (39) is disposed in the opening of the first insulating layer, the opening of the polysilicon layer (20), and the opening of the second insulating layer (29); the presence of polysilicon adjacent to the contact region provides a sacrificial source of silicon which enables the use of pure aluminum metallization (Casey, Figs. 2, 13, Col. 5, lines 5-12) to provide improved contact with the semiconductor region.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the integrated circuit of van Vonno by forming a contact structure to the base contact region as taught by Casey, wherein the contact structure includes adjacent planar polysilicon layer of Casey to have the polysilicon layer being fully laterally planar in order to provide improved contact with the semiconductor region (Casey, Col. 1, lines 4-10; Col. 5, lines 5-12).
Regarding (2), Mastroianni teaches an integrated circuit (Mastroianni, Figs. 1A-1B, 2, Col. 1, lines 6-12; lines 30-48; Col. 3, lines 58-67; Col. 4, lines 1-67; Col. 5, lines 1-49; Col. 8, lines 28-43; Col. 11, lines 13-22) comprising complementary bipolar transistors and complementary MOS transistors, wherein the emitter (64) of the NPN bipolar transistor and the emitter (55) of the PNP bipolar transistor are connected together with the interconnect (80/82) (Mastroianni, Figs. 1A-1B, 2, Col. 5, lines 35-43) and to the output node (32), and the interconnect has multilayer arrangement wherein the first contact is provided to the semiconductor regions and the second metal interconnects the first contact and the semiconductor regions.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the integrated circuit of van Vonno by interconnecting the emitters of the NPN and PNP bipolar transistors as taught by Mastroianni such that the emitters of the NPN and PNP bipolar transistors of van Vonno would be interconnected through the field plate comprised of polysilicon material to have the integrated circuit, wherein the polysilicon layer electrically connects the first contact element with the second contact element in order to provide improved low power complex integrated circuit on a common substrate that is very compact and having a great flexibility (Mastroianni, Col. 1, lines 6-12; lines 30-48; 1Col. 11, lines 13-22).
Regarding Claim 3, van Vonno in view of Casey and Mastroianni discloses the integrated circuit of claim 1. Further, van Vonno discloses the integrated circuit, wherein the first opening (56) (van Vonno, Fig. 8, ¶0030) of the polysilicon layer (50/52) is laterally centered with the first opening (63) of the first insulating layer (20) and the second opening (58) of the polysilicon layer (50/52) is laterally centered with the second opening (65) of the first insulating layer (20), wherein the first opening (63) of the first insulating layer (20) is laterally centered with the first doping region (32), and wherein the second opening (65) of the first insulating layer (20) is laterally centered with the second doping region (34).
Regarding Claim 4, van Vonno in view of Casey and Mastroianni discloses the integrated circuit of claim 1. Further, van Vonno discloses the integrated circuit, wherein the first doping region (32) (van Vonno, Fig. 8, ¶0027) is an emitter region of a first bipolar transistor (NPN bipolar transistor).
Regarding Claim 5, van Vonno in view of Casey and Mastroianni discloses the integrated circuit of claim 4. Further, van Vonno discloses the integrated circuit, wherein the second doping region (34) (van Vonno, Fig. 8, ¶0027) is an emitter region of a second bipolar transistor (PNP bipolar transistor).
Regarding Claim 6, van Vonno in view of Casey and Mastroianni discloses the integrated circuit of claim 1. Further, van Vonno discloses the integrated circuit, wherein the polysilicon layer (50/52) comprises a lateral surface that is opposite from the first surface of the semiconductor substrate, wherein the second insulating layer (60) is formed directly on a first portion of the lateral surface (e.g., polysilicon layer 50/52 having a first portion of the surface in direct contact with the second insulating layer 60 and a second portion of the surface exposed by the opening 62/64 of the second insulating layer 60), and wherein a second portion of the lateral surface of the polysilicon layer laterally extends out from underneath the insulating layer.
Regarding Claim 7, van Vonno in view of Casey and Mastroianni discloses the integrated circuit of claim 6. Further, van Vonno discloses the integrated circuit, wherein the first opening (63) (van Vonno, Fig. 8, ¶0030, ¶0031) of the first insulating layer (20) and the first opening (56) of the polysilicon layer (50/52) collectively form a single width opening that extends from the first surface of the semiconductor substrate to a lateral surface of the polysilicon layer (50/52), and wherein the first contact element (72) completely fills the single width opening.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0287754 to van Vonno in view of Casey (US Patent No. 6,649,539) and Mastroianni (US Patent No. 4,830,973) as applied to claim 1, and further in view of Balster et al. (US 2010/0032804, hereinafter Balster).
Regarding Claim 2, van Vonno in view of Casey and Mastroianni discloses the integrated circuit of claim 1. Further, van Vonno does not specifically disclose that the first contact element and second contact element are formed of polysilicon material. However, Balster teaches forming NPN and PNP bipolar transistor (Balster, Fig. 1G, ¶0002, ¶0005, ¶0009-¶0021), wherein an emitter comprises of polysilicon emitter (128) and the doped region (130) (Balster, Fig. 1G, ¶0019, ¶0018) and the contact of the emitter including the silicide (140) and the metal (148) to provide contacts with optimized electrical resistivity.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the integrated circuit of van Vonno/Casey/Mastroianni by forming a polysilicon emitter for the NPN and PNP bipolar transistors as the first and second contact elements as taught by Balster to have integrated circuit, wherein the first contact element and second contact element are formed of polysilicon material in order to provide emitter contacts with optimized electrical resistivity (Balster, ¶0005, ¶0009, ¶0019, ¶0018).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891